       Case: 3:20-cv-00687-wmc Document #: 11 Filed: 08/17/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

MAURICE HALL,

                            Petitioner,                         OPINION AND ORDER
       v.
                                                                     20-cv-687-wmc
REED RICHARDSON, Warden,
Stanley Correctional Institution,

                            Respondent.

       Maurice Hall, now confined at the Stanley Correctional Institution, is seeking

federal habeas corpus relief from his 2010 conviction in the Circuit Court for Milwaukee

County on three counts of first degree sexual assault of a child, three counts of incest, one

count of felony intimidation of a victim, and one count of child enticement. As discussed

below, the court must dismiss the petition because it is untimely.



                                     BACKGROUND

       On July 21, 2021, Magistrate Judge Stephen Crocker screened Hall’s petition,

finding it untimely under 28 U.S.C. § 2244(d).        (7/21/21 Op. and Ord. (dkt. #9).)

Specifically, Magistrate Judge Crocker found that: (1) Hall’s conviction became “final”

under § 2244 on June 16, 2014; and (2) although Hall subsequently filed various, post-

conviction motions in the state courts having the effect of intermittently stopping Hall’s

federal habeas clock, more than 365 days of non-excludable time had elapsed before Hall

eventually filed his § 2254 petition, making his petition untimely under § 2244(d)(1)(A).

Accordingly, Magistrate Judge Crocker offered Hall the opportunity to file a supplemental

brief showing either that: (1) his petition is timely under § 2244(d); (2) he qualifies for
       Case: 3:20-cv-00687-wmc Document #: 11 Filed: 08/17/21 Page 2 of 4




equitable tolling; or (3) his default should be excused under the actual innocence exception.

Hall has now filed a supplemental brief (dkt. #10), but unfortunately fails to show that

his untimely filing should be excused.




                                           OPINION

       At the outset, it is deserving of note that Hall does not challenge Magistrate Judge

Crocker’s original finding that his petition is untimely.1 Instead, Hall urges this court to

excuse his delay because: (1) he was busy attempting to vindicate his rights in the state

courts and “did not think about” his § 2254 deadline; and (2) he is actually innocent.

Neither argument is persuasive.

       Petitioner’s first argument alludes to the doctrine of equitable tolling, which permits

a court to excuse an untimely petition for equitable reasons. To qualify for this rare

exception, however, petitioner must establish that: (1) he has been pursuing his rights

diligently; and (2) some extraordinary circumstance stood in his way that prevented a

timely filing. Holland v. Florida, 560 U.S. 631, 649 (2010); Socha v. Boughton, 763 F.3d

674, 684-85 (7th Cir. 2014). In this case, as Hall admits, nothing “stood in his way” of

filing a timely federal petition; rather, he was focused on pursuing his state court claims

and simply “didn’t think about” his federal deadline. Equitable tolling, which is reserved




1
  Although Hall submits a more detailed timeline of his state court litigation history which varies
somewhat from that described by Judge Crocker (dkt. #10-4), Hall does not suggest any error in
the general finding that his one-year limitations period expired long before he filed his habeas
petition. Indeed, even if the court excludes all the time between April 6, 2015 -- when Hall filed
his first postconviction motion – and May 30, 2019 -- the end date on Hall’s timeline -- his July
20, 2020, petition was still filed nearly one full year too late.

                                                2
       Case: 3:20-cv-00687-wmc Document #: 11 Filed: 08/17/21 Page 3 of 4




for the rare circumstance in which a petitioner is prevented from filing a habeas petition

timely, does not extend to Hall’s situation, which describes “at best a garden variety claim

of excusable neglect.” Irwin v. Dept. of Veterans Affairs, 498 U.S. 89, 96 (1990); Lawrence v.

Florida, 549 U.S. 327, 336 (2007). Accordingly, the court cannot excuse Hall’s delay under

the equitable tolling exception.

       Likewise, Hall does not come close to meeting the narrow, demanding exception

based on “actual innocence.”       To qualify under this exception, Hall must “present[]

evidence of innocence so strong that a court cannot have confidence in the outcome of the

trial unless the court is also satisfied that the trial was free of nonharmless constitutional

error.” Schlup v. Delo, 513 U.S. 298, 316 (1995). This requires Hall to show that “in light

of new evidence, it is more likely than not that no reasonable juror would have found

petitioner guilty beyond a reasonable doubt.” House v. Bell, 547 U.S. 518, 537 (2006)

(quoting Schlup, 513 U.S. at 327). Moreover, in this context, the court may consider

evidence only if it is reliable and was not presented at trial. Gladney v. Pollard, 799 F.3d

889, 898 (7th Cir. 2015).

       Neither Hall’s petition nor his supplemental brief identifies any new, reliable

evidence that supports his claim of innocence but was not presented at trial. Rather, Hall

challenges the sufficiency of the evidence adduced at his trial, complains that his lawyers

were ineffective, and accuses the prosecutor of violating the Double Jeopardy Clause by

filing an amended information before trial.       None of these arguments rests on new

evidence, much less on evidence that shows no reasonable juror would have found him

guilty beyond a reasonable doubt. Finally, contrary to Hall’s assertion, U.S. District Judge


                                              3
       Case: 3:20-cv-00687-wmc Document #: 11 Filed: 08/17/21 Page 4 of 4




Lynn Adelman also made no finding that Hall’s rights were violated in any way -- much

less that Hall is actually innocent -- when he dismissed Hall’s § 1983 complaint raising

these same claims in the Eastern District of Wisconsin. See Order, No: 19-cv-1512 (E.D.

Wis. May 5, 2020) (dismissing Hall’s § 1983 complaint without prejudice as barred under

Heck v. Humphrey, 512 U.S. 477, 487 (1994)).2            In short, Hall wholly fails to meet his

heavy burden of showing that he has a credible claim of actual innocence as well.

       Accordingly, this court may not consider his untimely petition.



                                             ORDER

       IT IS ORDERED that:

       1. Maurice Hall’s petition for a writ of habeas corpus under 28 U.S.C. § 2254 is

DISMISSED WITH PREJUDICE for his failure to file it within the limitations period

prescribed in § 2244(d); and

       2.   Because reasonable jurists would not debate that Hall has failed to show

exceptional circumstances excusing his untimeliness or made a credible showing of actual

innocence, a certificate of appealability under 28 U.S.C. §2253 is DENIED.

       Entered this 17th day of August, 2021.

                                              BY THE COURT:

                                              /s/
                                              _______________________________________
                                              WILLIAM M. CONLEY
                                              District Judge


2
  Likewise, when Hall was no longer incarcerated, the Wisconsin Claims Board did not find that
Hall is actually innocent when it allegedly told him that he could refile a petition under Wis. Stat.
§ 775.05, which compensates “innocent persons who have been convicted of a crime.”

                                                 4
